Judgment, Supreme Court, New York County (Renee A. White, J.), rendered December 18, 2007, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility.
The court’s Sandoval ruling, permitting the People to identify two of defendant’s many convictions and precluding elicitation of the underlying facts of those convictions, balanced the ap*496propriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]). These drug-related crimes demonstrated defendant’s willingness to place his interests above those of society and had a direct bearing on his veracity.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Concur—Saxe, J.E, Friedman, Nardelli, Freedman and Abdus-Salaam, JJ.